 1                               UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                  ***
 4 BYRON     ALEXANDER                   ZACARIAS-           Case No.: 2:19-cv-00994-APG-VCF
     CALDERON,
 5                                                                         ORDER
                                           Petitioner,
 6          v.
 7 KEVIN MCALEENAN, et al.,

 8                                       Respondents.
 9

10          On June 12, 2019, I entered an order temporarily staying deportation of petitioner Byron
11 Alexander Zacarias-Calderon, directing Zacarias-Calderon to serve the respondents with the

12 petition and emergency request for stay of deportation, and ordering the respondents to respond to

13 the emergency motion on or before noon on Friday, June 21, 2019. ECF No. 4. No response was

14 filed by that deadline. Zacarias-Calderon has filed a certificate of mailing indicating that he mailed

15 the U.S. Attorney General and the U.S. Attorney’s Office with the petition, emergency motion,

16 and my order via U.S. Priority Mail on June 13, 2019. ECF No. 5. Zacarias-Calderon does not

17 indicate whether the respondents had earlier been informally served by another method, such as

18 email.

19          In order to keep this case moving, IT IS ORDERED that the Clerk shall serve copies of the
20 petition (ECF No. 1), petitioner’s emergency motion (ECF No. 2), my June 12, 2019 order (ECF

21 No. 4), and this order upon the respondents as follows:

22          1. By having the United States Marshal promptly serve a copy of the items listed above on
23 the United States Attorney for the District of Nevada or on an Assistant United States Attorney or

     clerical employee designated by the United States Attorney pursuant to Rule 4(i)(1)(A) of the

     Federal Rules of Civil Procedure;
 1        2. By sending a copy of the items listed above by registered or certified mail to the Hon.
 2 William Barr, Attorney General of the United States, Department of Justice, 950 Pennsylvania

 3 Ave. NW, Washington, DC 20530; and

 4        3. By sending a copy of the items listed above by registered or certified mail to the United
 5 States Department of Homeland Security, Washington, DC 20528.

 6        IT IS FURTHER ORDERED that the respondents shall file and serve a response to the
 7 emergency motion to stay (ECF No. 2) within 10 days of the date of service of this order.

 8        IT IS FURTHER ORDERED that the respondents shall file and serve an answer or other
 9 response to the petition (ECF No. 1) within 20 days from the date of service.

10        IT IS FURTHER ORDERED that, in accordance with my June 12, 2019 order, the
11 respondents shall not deport or otherwise remove petitioner Byron Alexander Zacarias-

12 Calderon from the United States pending further order of this Court.

13         DATED THIS 3rd day of July, 2019.
14

15                                                      ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23




                                                   2
